
	

114 SRES 127 ATS: Recognizing the 250th anniversary of the Perelman School of Medicine at the University of Pennsylvania.
U.S. Senate
2015-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 127
		IN THE SENATE OF THE UNITED STATES
		
			March 27 (legislative day, March 26), 2015
			Mr. Casey (for himself and Mr. Toomey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 250th anniversary of the Perelman School of Medicine at the University of
			 Pennsylvania.
	
	
 Whereas the Perelman School of Medicine, when founded by young Philadelphia physician John Morgan in 1765, was the first and only medical school in the 13 original colonies;
 Whereas by organizing a medical faculty separate and distinct from the collegiate faculty, the trustees of the University of Pennsylvania effectively created the first university in North America;
 Whereas, in 1766, when Dr. Thomas Bond began giving clinical lectures to the students of the new medical school at Pennsylvania Hospital, he conducted the first clinical medical teaching in the colonies;
 Whereas the founding faculty of the Perelman School of Medicine introduced the 2 important elements in medical education of—
 (1)having a medical school within an institution of higher education; and (2)emphasizing the need to supplement medical lectures with bedside teaching;
 Whereas, during the Revolutionary War, doctors from the University of Pennsylvania served in the Continental Army, practicing battlefield medicine and training surgeons;
 Whereas, in the 1870s, the Hospital of the University of Pennsylvania became the first teaching hospital built for a medical school;
 Whereas the Perelman School of Medicine is responsible for many historic discoveries, including— (1)the first human blood transfusion in 1795;
 (2)the first x-ray image in 1890; and (3)a modified dialysis machine in 1951;
 Whereas, since the 1960s, the Perelman School of Medicine has been home to many major medical innovations, including—
 (1)the identification of the Philadelphia Chromosome, which demonstrated the genetic basis of cancer; (2)the development of cognitive psychotherapy;
 (3)pioneering work in transplant surgery; (4)the development of intravenous nutrition;
 (5)the development of Retin-A therapy for acne and wrinkles; (6)the development of a vaccine for pneumococcal diseases;
 (7)fundamental work on ion channels and signaling; (8)gene therapy for ocular disease; and
 (9)T-cell immunotherapy to fight cancer; Whereas the Perelman School of Medicine boasts 8 Nobel Laureates in Physiology or Medicine and numerous Lasker Award winners;
 Whereas alumni of the Perelman School of Medicine include— (1)the first president of the American Medical Association;
 (2)a Surgeon General in the Army; and (3)members of the House of Representatives and the Senate;
 Whereas the Perelman School of Medicine is home to more than 1,400 medical and post-doctoral students and more than 5,200 faculty and staff;
 Whereas more than ½ of the students at the Perelman School of Medicine pursue additional certificates or dual degrees, and most perform community outreach or service;
 Whereas the Perelman School of Medicine houses 28 basic science and clinical departments, as well as 24 interdisciplinary centers and institutes; and
 Whereas the Perelman School of Medicine has been ranked among the top 5 medical schools in the United States for the past 18 years: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 250th anniversary of the Perelman School of Medicine at the University of Pennsylvania;
 (2)commends the faculty, staff, and students at the Perelman School of Medicine for their continued hard work and devotion to advancing science and medicine; and
 (3)congratulates the Perelman School of Medicine for its distinguished history and long record of supporting medical innovation.
			
